Citation Nr: 1828469	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-36 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to death pension.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1969 in the United States Navy. He died in July 2003. The Appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in June 2015 and November 2017 when it was remanded for additional evidentiary development.

The issue of entitlement to death pension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran died from the immediate cause of a gunshot wound. An autopsy found that gunshot wound to be self-inflicted.

2. At the time of his death, the Veteran was not in receipt of service connection for any disability. 

3. Affording the Appellant the benefit of the doubt, the Veteran's acquired psychiatric disability was the underlying cause of the Veteran's death and a result of his active military service. This service-connected disability was etiologically related to the cause of the Veteran's death.



CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of death have been met. 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C. § 1310; 
38 C.F.R. § 3.312. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection. Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. 
§ 3.102.

At the time of the Veteran's death in July 2003, the Veteran was not in receipt of service connection for any disability.

The Veteran's death certificate lists gunshot wound to the head as the cause of death. An autopsy later found that the Veteran's gunshot wound was self-inflicted.

The Appellant submitted an April 2017 private medical opinion from Dr. H.H.-G.. Dr. H.H.-G. opined that the Veteran's acquired psychiatric disorder was related to his military service and led to the actions that took his life. Dr. H.H.-G. discussed the Veteran's available treatment records, statements by his surviving spouse, medical literature, the Veteran's suicide note, and most of the Veteran's claims file. While Dr. H.H.-G. did not review all of the Veteran's treatment records, she provided a thorough analysis based upon the available evidence.

The Board acknowledges that the Appellant was afforded November 2016 and December 2017 VA medical opinions. The November 2016 VA medical opinion provided a negative nexus opinion. The December 2017 VA medical opinion stated that there was not enough information to render an opinion without resort to speculation. However, as discussed in the November 2017 Board remand, the November 2016 VA medical opinion was incomplete as it did not consider additional acquired psychiatric disabilities beyond posttraumatic stress disorder. 

While further medical inquiry could be undertaken with a view towards development of the claim, such development would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). The Board affords the benefit of the doubt to the Veteran and Appellant and grants the claim.


ORDER

Service connection for the cause of the Veteran's death is granted.





REMAND

Unfortunately, a remand is required in this case for the remaining issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that the Appellant is afforded every possible consideration.

Once service connection for cause of death is implemented through a rating decision, the AOJ should re-adjudicate the Appellant's claim for death pension based upon the Appellant's income, including the income for service connection for cause of death. 

Accordingly, the case is REMANDED for the following action:

Once the AOJ has issued a rating decision implementing the Board's grant of entitlement to service connection for cause of death, the AOJ should readjudicate the claim for death pension. If the determination remains unfavorable to the Appellant, she and her representative should be furnished a supplemental statement of the case which addresses all relevant evidence. The appellant should be afforded the applicable time period in which to respond.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


